Citation Nr: 0311056	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder as a result of a personal assault.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986 and from September 1988 to May 1990, with 
additional service with the U.S. Army National Guard. 

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2002, it was remanded to the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the purpose of scheduling the 
veteran for a hearing before a member of the Board sitting at 
the RO.  In November 2002, a hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file, and the 
case is ready for further appellate review.  The veteran is 
not represented in connection with this appeal. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  Although 
there has been considerable development that has been 
completed in association with the veteran's claim, there has 
been no specific compliance in this case with the VCAA.  
Accordingly, the case must be remanded for that purpose.

Secondly, the veteran's various statements are somewhat 
confusing, but it appears clear that she is claiming 
entitlement to service connection for post-traumatic stress 
disorder under two theories based upon at least two alleged 
incidents of personal assault.  The Board notes one specific 
incident in which the veteran reported she was beaten by a 
staff sergeant during her first period of service at some 
time from August 1983 to October 1984.  Corroboration of that 
incident is critical to the veteran's claim under her initial 
theory that post-traumatic stress disorder was a direct 
result of that incident.  Pursuant to the Board's 1999 
remand, there was undertaken considerable development in an 
effort to provide that corroboration.  Without further leads 
as to the location of information that could corroborate that 
incident, additional development would not be necessary.  

The second theory or basis of the veteran's claim is founded 
upon aggravation of a pre-existing disorder based upon the 
allegation that she had been raped in 1986, ostensibly 
following her first period of service.  Since the initial 
diagnosis of post-traumatic stress disorder was made between 
the time of that alleged incident and the veteran's entry 
into her second period of active service in September 1988, 
if she is to be successful in her claim under an aggravation 
theory, it must be found that her pre-existing post-traumatic 
stress disorder was aggravated beyond its natural progression 
during that second period of service.  In the 1999 remand, 
the Board requested that the veteran undergo a psychiatric 
examination for the purpose of determining the etiology of 
her post-traumatic stress disorder.  Although the veteran did 
thereafter undergo a psychological evaluation, a psychiatric 
examination that responded to the specific requests contained 
in the 1999 Board remand was never conducted.  The Board 
finds that an additional attempt to provide the veteran with 
such a psychiatric examination is essential to the proper 
development of her claim.  

This case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
veteran should be provided a letter 
notifying her of the provisions of the 
VCAA and their effect on her particular 
claim for service connection.  This letter 
should also contain a statement disclosing 
the type of evidence noted in the body of 
this remand that would be essential to the 
success of her claim, as well as a 
statement as to which portion, if any, of 
the evidence is to be provided by the 
claimant and which part, if any, VA will 
attempt to obtain on behalf of the 
claimant.

2.  The RO should then schedule the 
veteran for a psychiatric examination to 
show the nature, extent, and etiology of 
disability from post-traumatic stress 
disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should elicit a detailed account 
from the veteran of the in-service 
stressors to which she was subjected, to 
include the sexual assault(s) or 
harassment claimed during active duty and 
during Reserve service, for the purpose 
of determining whether exposure to said 
stressors has resulted in current 
psychiatric symptoms.  The examiner 
should diagnose all of the veteran's 
acquired psychiatric disorders, and 
express an opinion as to the etiology of 
each such disorder.  An opinion should be 
given as to the degree of probability 
that each diagnosed psychiatric disorder 
is the product of an in-service assault 
or harassment noted above, or is the 
result of other service-related 
incidents.  The examiner should further 
make a specific determination as to 
whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
post-traumatic stress disorder subscales, 
if warranted.  

The psychiatrist should also offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed post-traumatic stress disorder 
(diagnosed following hospitalization at 
Harding Hospital in October 1987 based on 
a report of rape at gunpoint in 1986, 
after the first period of service) 
increased in severity during the 
veteran's second period of active duty 
service from September 1988 to May 1990 
(Although a summary of the service 
medical records for the second period of 
service is contained in a July 2002 
supplemental statement of the case, it 
will be necessary in this analysis to 
specifically review the full service 
medical records from that second period 
of active duty and refer to any 
psychiatric complaints or treatment 
contained therein.).  If there was an 
increase in severity of post-traumatic 
stress disorder during this period, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any increase in severity was due to 
any incident, including reported in-
service stressors, during the second 
period of service or, conversely, whether 
any increase was due to the natural 
progression of preexisting post-traumatic 
stress disorder.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  A complete rationale for 
any opinion expressed is respectfully 
requested.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If a complete grant 
of the claim of entitlement to service 
connection for post-traumatic stress 
disorder remains denied, the appellant 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




